


Exhibit 10.5

 

uniQure N.V.

 

Performance Share Unit Agreement

Granted Under 2014 Share Incentive Plan, Amended and Restated effective as of
June 15, 2016

 

NOTICE OF GRANT

 

This Performance Share Grant Unit Agreement (this “Agreement”) is made as of the
Grant Date between uniQure N.V., a public limited company incorporated under the
laws of the Netherlands (the “Company”) and the Participant.

 

1.                                      Grant Date:

 

2.                                      Participant Information:

 

Participant:

 

3.                                      Number of performance-based restricted
share units (“Performance Share Units”):

 

This Agreement includes this Notice of Grant and the following General Terms and
Conditions (attached as Exhibit A), which are expressly incorporated by
reference in their entirety herein.

 

This Agreement, including the General Terms and Conditions, supersedes all
written and/or oral arrangements previously made between the Company and the
Participant on the subject of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date by signing below or by electronic acceptance.

 

uniQure N.V.

 

Participant

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

Name:

 

 

 

Title:

 

Title:

 

1

--------------------------------------------------------------------------------


 

uniQure N.V.

 

Performance Share Unit Agreement

Granted Under 2014 Share Incentive Plan, Amended and Restated effective as of
June 15, 2016

 

EXHIBIT A

General Terms and Conditions

 

1.                                      Performance Share Unit Grant.

 

(a)                                 This Performance Share Unit Grant Agreement
(this “Agreement”) evidences the grant by the Company, on the Grant Date to the
Participant, of the number of Performance Based Share Units listed in the Notice
of Grant (the “Target Award”), subject to the terms, restrictions and conditions
set forth in this Agreement and the uniQure N.V. 2014 Share Incentive Plan,
amended and restated effective as of June 15, 2016 (the “Plan”).  Pursuant to
this Agreement, the Company hereby grants to the Participant the right to
receive ordinary shares of the Company (“Ordinary Shares”) in the amount and on
the terms set forth in this Agreement upon achievement of the Performance Goals
(as defined on Exhibit B) during [insert performance period] (the “Performance
Period”) and satisfaction of the requirements of the Vesting Schedule, both as
set forth on Exhibit B attached hereto.  No Ordinary Shares shall be issued to
the Participant on the Grant Date.  Unless otherwise defined herein, capitalized
terms used in this Agreement shall have the meanings set forth in the Plan.

 

(b)                                 The Board of Directors of the Company (the
“Board”) shall, as soon as practicable,  certify (i) the extent, if any, to
which, the Performance Goals have been achieved with respect to the Performance
Period, and (ii) the number of Ordinary Shares, if any, earned upon attainment
of the Performance Goals.  Such certification shall be final, conclusive and
binding on the Participant, and on all other persons, to the maximum extent
permitted by law.  In the event that the Board makes a final determination that
a specific Performance Goal has not been achieved, the Participant shall have no
further rights to receive Ordinary Shares pursuant to such Performance Goal
hereunder.

 

(c)                                  The Board may at any time prior to the
final determination of whether the Performance Goals have been attained, change
the Performance Goals or change the weighting of the Performance Goals to
reflect any change in the Participant’s responsibility level or position or any
other factor deemed relevant by the Board during the course of the period
beginning on the Grant Date and ending on the last day of the Performance
Period.

 

2.                                      Shareholder Rights.  Prior to the
issuance, if any, of Ordinary Shares pursuant to the terms of this Agreement and
the Plan, the Participant shall not (a) have any of the rights or privileges of
a shareholder of the Company, including the right to vote the Ordinary Shares
underlying the Performance Share Units, (b) have the right to receive any
dividends or other distributions, and (c) have any interest in any fund or
specific assets of the Company by reason of this Agreement.

 

2

--------------------------------------------------------------------------------


 

3.                                      Vesting.

 

(a)                                 The Ordinary Shares subject to this
Agreement will become earned based on the actual level of performance achieved
with respect to the Performance Goals during the Performance Period on the terms
set forth on Exhibit B and as determined by the Board and the earned Performance
Share Units will become vested if the Participant satisfies the requirements of
the Vesting Schedule set forth on Exhibit B.

 

(b)                                 If the Participant ceases to be employed by
the Company or a subsidiary of the Company employing the Participant (the
“Employer”) prior to the Vesting Date (as defined in Exhibit B) as a result of a
termination by the Employer without Cause (as defined below) or the
Participant’s resignation for Good Reason (as defined below), as of the Vesting
Date, the Participant shall be entitled to the number of Performance Share Units
earned pursuant to the Performance Goals as of the date of termination.

 

(c)                                  If the Participant ceases to be employed by
the Employer for any reason prior to the applicable Vesting Date, other than due
to a termination without Cause or the Participant’s resignation for Good Reason,
the Participant shall forfeit all Performance Share Units and the Participant
will not have any rights with respect to Performance Share Units that have not
yet become vested as of the date the Participant ceases to be employed by the
Employer, irrespective of the level of achievement of the Performance Goals;
provided, however, that if such termination is a result of the death or
permanent disability of the Participant, the Performance Share Units shall not
be forfeited and shall remain subject to vesting pursuant to the terms hereof
and exercisable by the Participant or his or her estate, as the case may be.

 

(d)                                 For purposes of this agreement, the
following terms have the following meanings:

 

(e)                                  “Good Reason” means (I) a material
reduction in the Participant’s base compensation, (II) a material reduction in
the Participant’s authority, responsibilities or duties, (III) a material change
in the geographic location at which the Participant must provide services for
the Employer, or (IV) a material breach by the Company of this Agreement or by
the Employer of the terms of the written employment agreement under which the
Participant provides services to the Employer, if applicable; provided that the
Participant provides the Employer notice of the event constituting Good Reason
within 30 days following the occurrence of the event, the Employer fails to cure
the event constituting Good Reason within 30 days following receipt of such
notice and the Participant ceases employment with the Employer within 10 days
following the end of the Employer’s 30-day cure period.

 

(f)                                   “Cause” means willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Employer (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Employer), as determined by the Employer, which
determination shall be conclusive.  The Participant’s employment shall be
considered to have been terminated for Cause if the Employer determines on or
before, or within 30 days after, the Participant’s resignation, that termination
for Cause was warranted.

 

3

--------------------------------------------------------------------------------


 

4.                                      Issuance.

 

(a)                                 Ordinary Shares equal to the number of
Performance Share Units that the Participant earns upon achievement of the
Performance Goals and becomes vested in the right to receive in accordance with
the Vesting Schedule, in each case, as set forth on Exhibit B, shall be issued
to the Participant in accordance with Exhibit B.

 

(b)                                 The obligation of the Company to deliver the
Ordinary Shares to the Participant following the Vesting Date shall be subject
to all applicable laws, rules, and regulations and such approvals by
governmental agencies as may be deemed appropriate to comply with relevant
securities laws and regulations.

 

5.                                      Nonassignability of Ordinary Shares. 
The right to receive Ordinary Shares may not be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution applicable to such Participant, except as permitted under the Plan
or by the Board.  Any attempt to sell, assign, transfer, pledge or otherwise
encumber the right to receive Ordinary Shares contrary to the provisions of this
Agreement and the Plan, and the levy of any execution, attachment or similar
process upon the right to receive the shares, shall be null, void and without
effect.

 

6.                                      Provisions of the Plan.  This grant is
subject to the provisions of the Plan (including the provisions relating to
amendments to the Plan), a copy of which will be furnished to the Participant.

 

7.                                      Withholding.  No Ordinary Shares will be
issued unless and until the Participant pays to the Employer, or makes provision
satisfactory to the Employer for payment of, any national, federal, state and
local or other income, national insurance, social and employment taxes required
by law to be withheld in respect of this grant. Without limiting the generality
of the forgoing, on the Settlement Date, the Participant shall cause to be sold
such number of Ordinary Shares as shall be required such that the proceeds
thereof shall be sufficient to cover all amounts required to be withheld by the
Company in respect of tax, and shall cause the proceeds thereof to be remitted
to the Company.

 

8.                                      No Employment or Other Rights.  This
grant shall not confer upon the Participant any right to be retained by or in
the employ or service of the Employer and shall not interfere in any way with
the right of the Employer to terminate the Participant’s employment or service
at any time.  The right of the Employer to terminate the Participant’s
employment or service pursuant to the terms of the Participant’s employment
agreement, if any, is specifically reserved.

 

9.                                      Recoupment Policy.  The Participant
agrees that the Participant will be subject to any applicable claw back and
recoupment policies, share trading policies and other policies that may be
applicable to the Participant as an employee of the Employer, as in effect from
time to time, whether or not approved before or after the Grant Date.

 

10.                               Assignment by Company.  The rights and
protections of the Company hereunder shall extend to any successors or assigns
of the Company and to the Company’s parents, subsidiaries,

 

4

--------------------------------------------------------------------------------


 

and affiliates.  This Agreement may be assigned by the Company without the
Participant’s consent.

 

11.                               Notice.  Any notice to the Company provided
for in this Agreement shall be addressed to the Head of Human Resources or Chief
Financial Officer at their corporate address at the Company, and any notice to
the Participant shall be addressed to such Participant at the current address
shown on the payroll of the Employer, or to such other address as the
Participant may designate to the Employer in writing.  Any notice shall be
delivered by hand, sent by telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited with postage prepaid.

 

12.                               Nature of the Grant.  In accepting the
Performance Share Units, the Participant acknowledges that:

 

(a)                                 the Plan is established voluntarily by the
Company, it provides for certain criteria in order to be eligible to receive an
award, it is restricted in time, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time, unless
otherwise provided in the Plan and this Agreement;

 

(b)                                 the grant of the Performance Share Units is
voluntary and occasional and does not create any contractual or other right to
receive future grants, or benefits in lieu of grants, even if grants have been
granted repeatedly in the past;

 

(c)                                  all decisions with respect to future
grants, if any, will be at the sole discretion of the Board;

 

(d)                                 the Participant is voluntarily participating
in the Plan;

 

(e)                                  the Performance Share Units are an
extraordinary item that do not constitute compensation of any kind for services
of any kind rendered to the Company or the Employer, and which is outside the
scope of the Participant’s employment or consultancy agreement of his or her
corporate mandate, if any;

 

(f)                                   the Performance Share Units are not part
of normal or expected compensation or salary for any purposes, including, but
not limited to, calculation of any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension,
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way, to past services for the
Company or the Employer;

 

(g)                                  in the event that the Participant is not an
employee of the Company, the Performance Share Units and the Participant’s
participation in the Plan will not be interpreted to form an employment or
service contract or relationship with the Company;

 

(h)                                 the future value of the underlying Ordinary
Shares is unknown and cannot be predicted with certainty; if the Participant’s
Performance Share Units never vest, the Participant will not be eligible to
receive any Ordinary Shares; and

 

(i)                                     in consideration of the Performance
Share Units, no claim or entitlement to compensation or damages shall arise from
termination of the Performance Share Units or from

 

5

--------------------------------------------------------------------------------


 

any decrease in value of the Performance Share Units or Ordinary Shares that may
be or have been acquired resulting from termination of the Participant’s
employment, consultancy or corporate mandate by or with the Company or the
Employer (for any reason whatsoever and whether or not in breach of contract or
local laws) and the Participant irrevocably releases the Company and the
Employer from any such claim that may arise.

 

13.                               Data Privacy.  The Participant hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of his or her personal data as described in this
agreement by and among, as applicable, his or her Employer or contracting party
and the Company for the exclusive purpose of implementing, administering and
managing his or her participation in the Plan.

 

The Participant understands that the Company holds certain personal information
about him or her, including, but not limited to, his or her name, home address
and telephone number, work location and phone number, date of birth, hire date,
details of all Performance Share Units or any other entitlement to Ordinary
Shares awarded, cancelled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Personal Data”).  The Participant understands that Personal Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country or elsewhere and that the recipient’s country may
have different data privacy laws and protections than the Participant’s
country.  The Participant understands that he or she may request a list with the
names and addresses of any potential recipients of the Personal Data by
contacting his or her local human resources representative.  The Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Personal Data, in electronic or other form, for the purposes of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer of such Personal Data as may be required to a broker or other
third party with whom the Participant may elect to deposit any Ordinary Shares
acquired pursuant to the Performance Share Units.  The Participant understands
that Personal Data will be held only as long as is necessary to implement,
administer and manage his or her participation in the Plan.  The Participant
understands that he or she may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative.  The Participant understands, however,
that refusing or withdrawing his or her consent may affect his or her ability to
participate in the Plan.  For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.

 

14.                               Section 409A.  It is intended that the
Performance Share Units awarded hereunder shall comply with the requirements of
Section 409A of the Code (and any regulations and guidelines issued thereunder)
or an exemption, and this Agreement shall be interpreted on a basis consistent
with such intent.  Payments shall only be made on an event and in a manner
permitted by Section 409A of the Code, including the six month delay for
specified employees consistent with Section 11(g) of the Plan, if applicable. 
This Agreement may be amended without the consent of the

 

6

--------------------------------------------------------------------------------


 

Participant in any respect deemed by the Board to be necessary in order to
preserve compliance with Section 409A of the Code.

 

EXHIBIT B

 

Target Award: The number of Performance Share Units set forth on the Notice of
Grant.

 

Performance Period: As set forth in the Agreement, the [insert performance
period].

 

Performance Goals:  The number of Performance Share Units that may become earned
shall be determined based on the Company’s achievement of specified goals (the
“Performance Goals”) in the following areas during the Performance Period as set
out below.

 

The chart below sets forth the applicable Performance Goals for the Performance
Period and weighted percentage for each Performance Goal:

 

[insert table]

 

--------------------------------------------------------------------------------

* The number of Performance Share Units earned will be based on the performance
level achieved with respect to the Performance Goals in aggregate, as described
below.  The number of Performance Share Units earned will be determined by the
Board based on the performance level achieved with respect to the Performance
Goals in the aggregate during the Performance Period, factoring in the weighting
for each Performance Goal.  The maximum number of Performance Share Units that
may become earned pursuant to this Agreement is capped at 150% of the Target
Award.

 

The chart below sets forth the percentage of Performance Share Units that will
be earned in relation to the aggregate achievement of the Performance Goals
during the Performance Period.

 

The Target Award represents the target number of Performance Share Units that
the Participant will earn and may become vested in for 100% achievement of all
of the Performance Goals.  The actual number of Performance Share Units that the
Participant will earn may be greater or less than the Target Award, or even
zero, and will be based on the performance level achieved by the Company with
respect to the Performance Goals in aggregate.  Performance level is measured
based on the percentage of the aggregate Performance Goals that is achieved, as
set forth below (with any aggregate achievement between such ranges interpolated
on a straight-line basis):

 

Percentage of Performance Goals Achieved

 

Percentage of
Performance Share Units
Earned

 

Less than 75%

 

0%

 

between 75% and 100%

 

50-100%

 

Between 100% and 125%

 

100-150%

 

Greater than or equal to 125%

 

150%

 

 

Each performance level is calculated as a percentage of target level
performance.  Threshold performance level is 75% of target, target performance
level is 100% of target and maximum

 

7

--------------------------------------------------------------------------------


 

performance level is 125% of target.  Failure to achieve the threshold
performance level of 75% of target will result in no Performance Share Units
being earned.  Any fractional Performance Share Units resulting from the
achievement of the Performance Goals in accordance with the terms herein shall
be rounded down to the nearest whole number.  If Performance Share Units are not
earned as of the last day of the Performance Period, they will be forfeited as
of such date.

 

Vesting Schedule:  Subject to Section 3 of the Agreement, the Performance Share
Units earned based upon the performance level achieved with respect to the
Performance Goals shall become vested on the third anniversary of the Grant Date
(“Vesting Date”), subject to the Participant’s continued employment with the
Employer through such Vesting Date.  Notwithstanding the foregoing, if a
Reorganization Event occurs before the last day of the Performance Period,
Performance Share Units shall become fully earned at target and vested
immediately prior to a Reorganization Event, if the Participant is employed by
the Employer on date of the Reorganization Event.  If a Reorganization Event
occurs on or after January 1, 2018 but before the Vesting Date, the earned
Performance Share Units will become fully vested immediately prior to a
Reorganization Event, if the Participant is employed by the Employer on date of
the Reorganization Event.

 

Issuance Schedule:  The Participant will receive a distribution with respect to
the Performance Share Units earned and vested pursuant to this Agreement, if
any, on the earlier to occur of the first business day following the Vesting
Date or the date of the consummation of a Reorganization Event that meets the
requirements of a “change in control event” under Section 409A of the Code
(“Payment Date”).  Distribution will be made with respect to the Performance
Share Units on the Payment Date in Ordinary Shares, with each Performance Share
Unit earned and vested equivalent to one Ordinary Share.  In no event shall any
fractional shares be issued.  Unless otherwise indicated in the Agreement or as
otherwise determined by the Board, the Participant must be employed by the
Employer on the Vesting Date in order to earn and vest in the Performance Share
Units.

 

8

--------------------------------------------------------------------------------
